DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are pending. Claims 6, 8 and 10 are withdrawn. Claims 1-5, 7, 9 and 11 are rejected.

	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, 9 and 11, drawn to a compound of formula (I).
Group II, claims 8 and 10, drawn to a method of using the compound of formula (I).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art. See, for example, WO 2016/160938 A1.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are compounds of formula (I).
Applicant is required, to elect a single species of formula (I) to which the claims shall be restricted if no generic claim is finally held to be allowable.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claims are generic: claims 1-11. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Advisory of Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Traversal
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Elected Invention
During a telephone conversation Mr. Richard D. Kelly, Esq. on 7/22/2022 a provisional election was made to prosecute the invention of Group I. Compound 11 was the species elected from formula (I).
Affirmation of this election must be made by applicant in replying to this Office action. 
Claims 1-5, 7, 9 and 11 read on Applicant’s elected species, compound 11.
    PNG
    media_image1.png
    214
    394
    media_image1.png
    Greyscale
. Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species appears allowable in view of the prior art; therefore, examination of the Markush-type claim has been extended to the scope of formula (I) that constitutes a proper Markush group, wherein A2, A3 and A4 are carbon atoms such that the compounds share a pyridyl core (i.e., a single structural similarity), pursuant to Federal Register, Vol. 76, No. 27, dated February 9, 2011, page 7166 (middle column):
“Under principles of compact prosecution, the examiner should also require the applicant to elect a species or group of indistinct species for search and examination (i.e., an election of species). If the examiner does not find the species or group of indistinct species in the prior art, then the examiner should extend the search to those additional species that fall within the scope of a permissible Markush claim. In other words, the examiner should extend the search to the species that share a single structural similarity and a common use. The improper Markush claim should be examined for patentability over the prior art with respect to the elected species or group of indistinct species…within the scope of a proper Markush claim.”

Since art was found on a nonelected species, subject matter not embraced by the elected embodiment is withdrawn from further consideration.  Claims 6, 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image2.png
    98
    476
    media_image2.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2020, 1/6/2022, and 4/18/2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1 contains a set of brackets that appear at line 3 of the claim and at the last line of the claim. These brackets are grammatically improper and should be deleted.
Claim 1, in the Markush group of T, R1x, R1y, R1ay/R7, and R1, the claim contains multiple recitations of the phrase “group which have”, which is grammatically incorrect. The proper recitation is “group which has”. 
Claim 1 recites a listing of T groups that include T-1 through T-12. To improve clarity, it is suggested that the listing be described as follows: “a group selected from the formula T-1 to T-12”.
Claim 1, page 7, recites “R14 represent”, which is grammatically incorrect and should be replaced with “R14 represents”.
Claim 2 recites “group which have” in the description of “T”. The recitation is grammatically incorrect and should be replaced with “group which has”.
Appropriate correction is required.

Claim Rejections – Improper Markush Grouping
Claims 1-5, 7, 9 and 11  are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of formula (I) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The compounds do not share a single structural similarity because there is no shared core structure and the compounds belong to different art-recognized classes of compounds (e.g., oxazole, imidazole, pyridine, pyrimidine, etc.)
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. One example of a proper Markush grouping is that wherein A2, A3 and A4 are carbon atoms, so that the compounds share a pyridyl core.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5, 7, 9 and 11 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites a description of R14 on page 7 that is unclear. The description states “or a (phenyl which may optionally have one or more substituents selected from Group D)C1-C3 alkyl group.” It is unclear which group is represented by the limitation and a PHOSITA would not be able to determine its structure in view of the specification. Therefore, claim 1 and the corresponding dependent claims 2, 4-5, 7 and 9 (which do not remedy the deficiency) are indefinite.
Claim 3 contains a Markush group for R5a, R5b, and R5c which is unclear because the limitation “OR12a” is structurally untenable. R12a is defined by claim 1 (p. 7) as being a group that forms a heterocyclic group together with R11a and “a nitrogen atom to which they are attached”. Since OR12a is not attached to a nitrogen atom substituted with OR11a, the structure of the OR12a moiety is unclear. Therefore, the claim is indefinite.
Claim 7 recites the limitation “The composition” of claim 1. There is insufficient antecedent basis for this limitation because claim 1 does not refer to a composition. Therefore, claim 7 is indefinite. This rejection may be overcome by replacing “The composition” with “A composition”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 contains a Markush group for R5a, R5b, and R5c that recites the limitation “OR12a”. This limitation falls outside the scope of claim 1, from which claim 3 depends. Claim 1 recites OR12 as an option for R5a, R5b, and R5c. OR12 does not encompass OR12a. (R12a is defined by claim 1 (p. 7) as being a group that forms a heterocyclic group together with R11a and “a nitrogen atom to which they are attached”.) 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Black et al. WO 2016/160938 A1.
Black et al. prepares the following compounds in DMSO-d6:  

    PNG
    media_image3.png
    176
    377
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    176
    371
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    151
    378
    media_image5.png
    Greyscale
. 

See Examples 113A, 113B, 114 (p. 117). These compounds and their compositions in DMSO-d6 anticipate the claimed invention as follows:

Claim 1, where the compound is represented by formula (I), 
    PNG
    media_image6.png
    93
    201
    media_image6.png
    Greyscale
, 
wherein:
T is C1 chain hydrocarbon group with three halogen atoms,
A2, A3 and A4 are CH (R4a, R4b and R4c are H),
Q is Q3, 
    PNG
    media_image7.png
    130
    116
    media_image7.png
    Greyscale
,
R2 is C1 alkyl,
Yc is S,
G2 is CR5b, R5b is NR11C(O)R13, 
R11 is  H, 
R13 is 6-membered aromatic heterocyclic group with two substituents from Group D,
Group D is C1 alkoxy,
G3 is N, and
n is 0, 1 or 2.
 Claim 7, wherein the composition comprises a compound of claim 1 and DMSO-d6 as an inert carrier. The limitation “for controlling a harmful arthropod” is an intended use limitation that does not further narrow the structure of the composition. As such, the composition comprising the compound of claim 1 would inherently be capable of “controlling a harmful arthropod” without requiring any structure changes. Therefore, the claim is anticipated. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626